Unpublished opinions are not binding ■ precedent in this circuit.
PER CURIAM:
Carlos Demond Robinson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Robinson, No. 6:03-cr-00616-HMH-1 (D.S.C. May 4, 2016). We grant leave to proceed under the Criminal Justice Act and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED